Citation Nr: 0406133	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  98-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to June 1972.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which denied a rating 
in excess of 10 percent for major depressive disorder 
(previously rated as paranoid schizophrenia).  By a July 2001 
decision, the RO increased the rating to 50 percent.  The 
claim remains in controversy, as less than the maximum 
available benefit was awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  This case was previously before the Board in 
March 2000, when the Board sought additional development.  In 
August 2003, the veteran appeared for a personal hearing 
before a Decision Review Officer (DRO) at the RO.  


FINDING OF FACT

The veteran's major depressive disorder is manifested by 
irritability, anxiety, difficulty concentrating, occasional 
depression, occasional sleep disturbance, with social 
detachment, avoidance, and isolation; occupational and social 
impairment with deficiencies in most areas due to symptoms of 
a major depressive disorder is not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for major depressive 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Code 9434 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  Well-
groundedness is not an issue.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the U. S. Court of Appeals for Veterans Claims (Court) 
held, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Here, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Consequently, notice could not have been 
provided prior to the initial AOJ decision.  Regardless, the 
appellant here is not prejudiced by any notice timing defect.  
He has since been notified (in the May 1998 decision, in a 
September 1998 statement of the case (SOC), and in numerous 
supplemental SOCs - the last of which was issued in November 
2003)of everything required, and has had ample opportunity to 
respond/supplement the record.  The case has been reviewed de 
novo subsequent to the notice.  Regarding content of notice, 
the SOC and SSOCs informed him of what the evidence showed, 
and of the controlling law and regulations.  The November 
2003 SSOC notified the veteran of the VCAA and how it applied 
to his claim.  He was advised that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  In June 2002 
correspondence, he was advised of what the evidence must show 
to establish entitlement to an increased rating for major 
depressive disorder, and what information or evidence VA 
needed from him.  He was expressly asked to notify VA about 
"any additional information or evidence that you want [VA] 
to try to get for you."  And at the hearing in August 2003, 
the Decision Review Officer advised him to submit any 
treatment records as VA would be unable to obtain them.  

Although the June 2002 correspondence and the November 2003 
SSOC asked the veteran to respond with any new evidence in 
support of his claim within 30 days, he was further notified 
that evidence submitted within a year would be considered.  
In fact, everything submitted to date has been accepted for 
the record and considered.  

A hearing was held before a DRO in August 2003, and a de novo 
review of the evidence by a DRO has been performed (see 
November 2003 SSOC).  The veteran has been examined on a 
number of occasions during the course of the appeal.  VA has 
obtained all records it could obtain.  Development appears 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran 
for the Board to do so.  See Bernard v. Brown, 4 Vet. App. 
384 (1994); Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004).

Background

The veteran's service medical records show that he underwent 
psychiatric consultations in service.  A March 1972 report of 
psychiatric examination in service shows diagnosis of severe 
acute schizophrenia episode, "manifested by some looseness 
of associations, pseudo-hallucinations, confusion, flat 
affect . . . ."  A moderately severe "schizophrenic type of 
disorder" was diagnosed on VA examination in August 1972.  
Service connection for paranoid schizophrenia, rated 10 
percent, was granted by the RO in November 1972.  By the May 
1998 decision here on appeal, the RO recharacterized the 
service-connected entity.  As noted, the major depressive 
disorder is currently rated 50 percent disabling.  

The record is negative for hospitalizations for treatment of 
a psychiatric disorder since April 1975.  The veteran is 
participating in a Methadone maintenance program due to 
heroin addiction.  

On VA examination in April 1998, the veteran was living with 
his parents.  He reported that he did not have steady 
employment, but was performing part-time jobs painting and 
hanging wallpaper.  He had sustained a fractured elbow in 
November 1997, which rendered him unable to work.  It was 
noted that he was productively employed during the 1990s, as 
he was able to work and support himself on occasion, and had 
a good social life.  On examination he complained of feelings 
of sadness and depression, crying spells, a lack of energy, 
and feeling anhedonic.  He stated that he was not sleeping 
well.  Examination revealed that he was casually dressed, 
made good eye contact, and had an expressive face.  His 
speech was well-articulated, with average rate and volume.  
His mood was somewhat depressed, his affect was appropriate, 
and he exhibited no thought disorder.  He denied delusions, 
hallucinations, and suicidal or homicidal ideations.  He was 
alert and oriented times three.  Long-term and short-term 
memory was good, and there was no evidence of any cognitive 
impairment.  The diagnosis was recurrent major depression, 
with history of heroin and alcohol dependence in remission.  
The Global Assessment of Functioning [GAF] score was 55, and 
had been as high as 80 during the previous year.  The 
examiner stated:

The [veteran] meets the criteria, not for 
schizophrenia 
. . . but for major depression, 
recurrent.  He has had several episodes 
of major depression in his life . . . 
which started in the military, 
characterized by depressed mood, 
vegetative symptoms, and significant 
difficulties in functioning socially and 
professionally at the time that he 
suffered those symptoms.  The [veteran] 
has had a recent episode of major 
depression in late 1997 and early 1998 
and is not being treated and improving 
with medication.  The [veteran] has had a 
significant history of substance 
dependence, now in remission, even when 
he is not taking Methadone anymore.  He 
is considered at the present time 
moderately impaired in his abilities to 
sustain employment secondary to his 
symptoms of depression.  He is also 
moderately impaired in his social 
functioning at the present time secondary 
to his symptoms of depression.  He is 
still isolative and those are 
consequences of his depressive symptoms.  
It is, however, expected that the 
[veteran], with treatment, may be able to 
improve his functioning in the future 
since he has been, for years, able to 
function well, even with no medications.   

On VA examination in December 2000, the veteran reported that 
he remained living with his parents.  His current outpatient 
treatment consisted of participation in a Methadone 
maintenance program (since May 1999), and was in good 
standing in that program.  He complained of consistent 
difficulties with his mood over the past several months, with 
increasing depression and isolation.  He reported that he did 
not have good friendships, positive activities, or hobbies.  
His employment included jobs in painting, hanging wallpaper, 
and minor construction.  He recounted an intermittent work 
history, and stated that he worked approximately 40 hours 
total over the prior month, which he ascribed to a decreased 
initiative in looking for work.  It was noted that "[t]his 
presents a significant decline from his baseline which was 
approximately 20 hours per week at similar types of work."  
The veteran reported minimal contacts with his siblings, and 
stated that he had frequent crying spells.  He denied 
suicidal ideation, but had frequent thoughts of death.  He 
denied delusions and hallucinations.  He was comfortable 
reporting his interactions with others, and admitted to 
feeling uneasy in crowded situations.  He experienced panic 
attacks, but reported that they were not spontaneous, but 
rather were in response to being in a crowded space.  His 
reaction to being in a crowded area was not a persistent 
problem, but only happened in the context of increasing 
depression where he felt a desire to hide out.  He denied 
irritability, problems with his temper, or difficulties in 
getting along with his family.  

Examination revealed that the veteran was pleasant and 
cooperative.  He was alert and fully oriented, without any 
evidence of cognitive impairment.  He was neatly groomed, he 
appeared at ease, and maintained good eye contact and 
rapport.  There was no psychomotor agitation or retardation, 
and no abnormal movements.  His mood was moderately 
depressed.  His speech was fluent, coherent, and with normal 
modulation.  He affect was mildly constricted, but 
appropriate to content.  He quickly became tearful while 
expressing his sense of not having accomplished anything in 
his life, but was able to recover and continue.  His insight 
was good, and his judgment appeared fair.  Overall, his 
thoughts were coherent and goal-directed, but with some 
circumstantiality.  The examiner opined that his thought 
content revealed helplessness but not hopelessness.  There 
were no looseness of associations, flight of ideas, 
delusions, or hallucinations.  He denied anger, outbursts, or 
any homicidal ideation.  The veteran reported that although 
he kept up with activities of daily living, he had some 
difficulty doing so.  Axis I diagnoses were recurrent and 
moderate major depressive disorder, without psychotic 
features; opiate dependence, on maintenance therapy; alcohol 
dependence, in remission; amphetamine abuse, possibly 
dependence, in remission; and marijuana abuse, rule out 
dependence in remission.  The GAF score was 45.  The examiner 
stated:

[The veteran] seems to have had periods 
of good functioning while on Methadone 
and in relationships with various 
girlfriends.  More currently, he seems 
clearly to be getting increasingly 
depressed . . . .  He has significant 
social isolation, significant symptoms of 
depression, including sleep disturbance, 
vivid anxiety dreams, decreased energy, 
weight gain, social anxiety, decreased 
initiative, anhedonia, [and] thoughts of 
death.  He also reports some decrease in 
ability to attend to personal hygiene and 
weight gain, [and] decreased activities 
outside of watching television.  This 
represents a clear change in functioning.  
The initial diagnosis of schizophrenia 
addressed some of the social inadequacies 
and psychotic symptoms that may be 
explained as associated with major 
depression and possibly drug-induced.  He 
currently is not psychotic, and there is 
no evidence of significant cognitive 
impairment or psychotic thinking.  He has 
periods of severe impairment and periods 
of quite good functioning.  The context 
of the severe impairments usually 
involve[s] drug use although his 
depression clearly played a significant 
role.  

On VA examination in October 2001, the examiner reported that 
the veteran presented with symptoms of very mild dysphoric 
and depressive experiences.  The veteran stated that he 
worked, ate, watched television, and went to bed "without 
any enjoyment in his life."  He remained living with his 
parents, and he was working intermittently as a handyman.  He 
suffered from mild bouts of irritability, as well as 
occasional disturbances in appetite and sleep.  He denied 
current suicidal ideation.  He felt that  the prior year had 
been relatively good in that he had not used drugs, and 
because he had been active in trying to find more work for 
himself.  He hated "not making his own way in the world," 
and felt like a "good person" when he was busy working.  He 
was hopeful that things would change in the future.  He 
reported that he may be engaging in more projects for 
potential employers, and he specifically stated that he 
talked to someone about a job applying siding on homes.  He 
told the examiner that he was actively involved in internet 
dating, and was hopeful that that may lead him toward a 
successful relationship.  He thought about moving out of his 
parents home as he felt that living with them was not good 
for his self-esteem.  The examiner stated that the current 
depressive symptoms were mild, and interfered with the 
veteran's functioning to only a modest degree.  It was noted 
that although the veteran was not employed steadily or full-
time, he nevertheless seemed to be fairly actively working, 
and the examiner felt he had the ambition to engage in more 
active work.  The veteran stated that he had a few friends, 
though he acknowledged that they had become somewhat distant 
because of drug abuse.  

Examination revealed that the veteran was well-groomed, 
alert, oriented, and cooperative.  He seemed to become more 
personable and engaged as the examination progressed.  There 
was no evidence of psychotic symptoms.  His mood, initially 
assessed as mildly dysphoric, became normothymic during the 
examination.  There was no evidence of suicidal or homicidal 
ideation.  There was no significant behavioral or impulse 
dyscontrol, except for a pattern of accident proneness.  No 
cognitive impairments were noted.  Axis I diagnoses were 
dysthymia, and heroin addiction in remission.  The GAF score 
was 55.  The examiner stated:

The veteran appears with somewhat 
brighter mood than the last examination . 
. . .  He speaks with some pride that he 
has abstained from drug use over the past 
year and one-half and expressed a degree 
of hopefulness that his life will improve 
in the future as a function of his 
becoming involved in a new romantic 
relationship and his becoming more 
actively engaged in work.  He expresses 
realistic levels of sadness about his 
aging parents.  While his primary symptom 
of dysthymia at the moment is anhedonia, 
his mood brightened, and in fact, he 
smiled when he reminisced about previous 
romantic relationships.  In essence, the 
veteran seems to be suffering from a mild 
dysthymia with a history of self-
defeating behavioral patterns, but has a 
degree of hopefulness and ambition that 
his life will change for the better in 
the future.  

At the August 2003 hearing, the veteran testified that he had 
held 8 to 10 jobs since he was discharged from service, with 
his longest employment (as a truck driver) lasting for 
approximately 2 years.  During the last fourteen years he was 
self-employed as a painter, and made approximately $4,000 to 
$7,000 yearly.  He had no close friends, and did not belong 
to any clubs or church groups.  When not working he generally 
enjoyed working in his yard.  He had never married, had no 
children, and had not dated over the last three to four 
years.  His primary expenses were his van and his computer.  
His last hospital admission for treatment of a psychiatric 
disorder was in the 1970s, and he testified that his only 
current treatment was in a Methadone maintenance program 
because of "a pretty severe heroin addiction."  His mother 
testified that he had no friends and/or a social life.  He 
usually watched television or worked on his computer when at 
home.  When asked if she felt that the veteran could sustain 
his own livelihood, his mother testified "I don't think so 
because basically he would give the last penny out his pocket 
to help someone else before he would help himself."  

On VA examination in November 2003, the examiner reported 
that a review of the August 2003 hearing transcript indicated 
that the veteran had chronic difficulties with gainful 
employment, particularly in terms of motivation and drive.  
The transcript also indicated that he was significantly 
dependent on his parents, and there was a general lack of 
mental health care other than Methadone maintenance for 
heroin addiction.  The veteran complained of a mixture of 
anxiety and depressive symptoms, most notably a lack of drive 
or motivation, as well as some anhedonia, decreased energy, 
and a sense of having "no direction" in his life.  He 
described significant anxiety symptoms including anticipatory 
anxiety and social anxiety particularly in crowds.  He 
avoided banks, supermarkets, and similar places when they 
were crowded.  He was generally socially avoidant and he had 
few social supports.  He denied symptoms of a psychotic 
nature.  He remained self-employed as a painter, though he 
had little current work.  Examination revealed that he was 
pleasant and cooperative, and his affect was generally 
euthymic.  There appeared to be some dysphoria, as well as 
significant anxiety and "general 'frustration' regarding his 
life situation, lack of work, lack of a companion, etc."  
His thoughts were generally logical with no evidence of 
thought disorder, and the veteran denied any hallucinations, 
delusions, or suicidal ideation.  His cognition was grossly 
intact, and his insight and judgment were fair.  The 
diagnosis was major depressive disorder (per history and 
current symptoms) with significant social anxiety.  The 
examiner stated:

[The veteran] presents with what appears 
to be a mixture of chronic anxiety and 
depressive symptoms, as well as opioid 
dependence, currently in maintenance 
therapy.  As noted a the time of the last 
exam, there appears to be variation in 
his level of function with periods of 
better function interspersed with periods 
of poorer function.  At present, his 
level of social and vocational function 
are [sic] significantly impaired above 
and beyond what would be expected from 
his current level of symptoms severity.  
Thus, his condition appears to have 
resulted in chronic underemployment and 
impoverished social function despite the 
relative vicissitudes of his symptom 
severity.  Given his poor work history 
and amotivational difficulties, it is at 
least as likely as not that the veteran 
would have difficulty maintaining gainful 
employment though he professes a desire 
to do so.  One cannot fully rule out the 
possibility that his Methadone therapy 
has contributed in some way to his 
motivational difficulties.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The criteria for rating a generalized anxiety disorder 
provide a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9400.  

A 70 percent rating is warranted for a generalized anxiety 
disorder where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for generalized anxiety 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's generalized anxiety disorder is essentially 
manifested by anxiety, depression, anhedonia, occasional 
irritability, occasional panic attacks, and lack of energy, 
with social detachment, avoidance, and isolation.  However, 
what VA examinations have not revealed is occupational and 
social impairment with deficiencies in most areas due to 
symptoms of a generalized anxiety disorder listed in the 
schedular criteria for (the next higher) 70 percent rating 
(outlined above).  There are no demonstrated suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech; near-continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  Although it is clear that he has 
difficulty in adapting to stressful circumstances, and has 
difficulty in establishing and maintaining effective work and 
social relationships, it is not demonstrated that he is 
unable to establish and maintain effective relationships, so 
as to warrant a 70 percent rating under the applicable 
criteria.  

In short, the disability picture presented is not consistent 
with the degree of severity needed to meet the schedular 
criteria for the next higher, 70 percent, rating (and does 
not approximate those criteria).  The preponderance of the 
evidence is against the claim, and it must be denied.

Finally, the Board notes that an increased rating on an 
extraschedular basis would be for consideration if the case 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1) (2003).  Here, the evidence does not show that 
the service-connected psychiatric disability has resulted in 
any hospital admissions since the 1970s.  Regarding a marked 
interference with employment, there is no showing in this 
case that the application of the regular schedular criteria 
is impractical.  Although it is clear that the veteran is 
engaged in employment that is less than optimal, at least in 
terms of income, the reasons for such under-employment are 
not shown to be due exclusively to his service-connected 
major depressive disorder.  The findings of the VA examiner 
in November 2003, to the effect that the veteran's level of 
social and vocational function is "significantly impaired 
above and beyond what would be expected from his current 
level of symptoms severity," and that it "is at least as 
likely as not that the veteran would have difficulty 
maintaining gainful employment . . . ." do not indicate that 
symptoms comporting with the criteria under Code 9434 are the 
exclusive reason for his difficulty in maintaining gainful 
employment.  The record also shows that his under-employment 
is at least in part due to the unavailability of work, not an 
inability to perform it.  Furthermore, it is noteworthy that 
the veteran's diagnosed drug dependency (which is not 
service-connected) requires participation in a Methadone 
maintenance program which, as noted by the November 2003 
examiner, cannot be fully ruled out as a contributing factor 
in the motivational difficulties that appear, as the examiner 
suggested, to be a significant reason for the veteran's 
underemployment.  Thus it is clear that the veteran's 
employment situation is not solely related to his service-
connected psychiatric disability, that such disability does 
not produce marked interference with employment, and that 
remand of the case for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular rating would not be 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 50 percent for major depressive 
disorder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



